Nolan P. J., and Beldock, J. (dissenting).
This record fails to establish clearly the dominant intent of the parties under the agreements, that is, whether the dominant intent was to resort to arbitration in any event, making subordinate or incidental the identity of the arbitrators and the method of selecting them, or whether the dominant intent was to resort to arbitration only through the designated arbitrators, making *376their ability and willingness to act a condition precedent to the arbitration. Under the circumstances a hearing should first be held to enable the Special Term to take proof and to make an appropriate finding as to such intent (Matter of Golenbock [Komoroff ], 2 A D 2d 742).
Ughetta and Hallinan, JJ., concur with Murphy, J.; Nolan, P. J., and Beldook, J., dissent and vote to reverse the orders and to remit the proceedings to the Special Term, with memorandum.
Orders affirmed, with $10 costs and disbursements.